The computations have been submitted to the court pursuant to the opinion herein [See 188 App. Div. 322]; and the court approves of the computations made by the plaintiff, namely, that $5,379.47 of the insurance money belongs to the plaintiff, he being entitled to all of the Security Mutual policy No. 96,514, $3,003.87, and to $2,375.60 of the Security Mutual policy No. 92,532, which amounts have been paid to the defendant Clementine S. Hess; and the plaintiff is entitled to interest thereon from the time of such payment. Judgment may be entered according to the opinion, upon the above basis. All concur. Lyon, J., not voting, not being a member of the court. Kiley, J., not sitting.